DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-8,10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soeda (U.S. 20190329669) in view of Asr (US 20200047622).

Regarding claim 1, Soeda teaches a method of facilitating maintenance of a battery of a vehicle, (shown in figure 11) comprising: monitoring at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein the battery information obtaining unit obtains battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery. When the information is obtained, it is output to an server. Paragraphs [0100] – [0105] teaches the operation shown in figure 11. Paragraph [0102] teaches wherein the BMS control device obtains battery information regarding a battery).
Soeda teaches determining whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (Paragraph [0104] teaches wherein the BMS control device calculates the first residual value from the information obtained in the information obtaining unit. The first residual value is a calculation determined when the battery is operating normally. A second residual value, determined in figure 12 is a preferred result of the battery operation wherein the battery is operating in an optimal manner. Paragraph [0103] teaches determining whether or not the monitored result is an operational with a preferred result,  based on the difference determined between the normal battery operation and an optimal battery operation. The assistance display will then indicate what action related to the usage of the battery should be performed in order to extend its lifetime). 
Soeda teaches providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required (paragraph [0073] teaches wherein the BMS controller provides to the driver, interpreted as, information is displayed on a mobile terminal to encourage the user to take an action that suppresses a decrease in the residual value of the battery. Paragraph [0074] teaches user action assistance display unit 321 may provide an assistance display which encourages the user to use the battery in a manner that extends the battery lifetime, by displaying the present residual value of the battery like a fuel consumption display of a gasoline car. Paragraph [0076] teaches an estimated point in time, wherein the user action assistance display unit 321 may provide an assistance display indicating an optimal timing for charging).

Soeda does not explicitly teach teaches controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased.
Asr teaches controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased (defined in paragraph [0029] wherein the charger 138 may condition the power supplied from the EVSE 134 to provide the proper voltage and current levels to the traction battery 106. Paragraph [0038] teaches wherein the charger 138 may include a controller, interpreted as a processor item 202 which executes instructions of battery charging applications to provide features such as one-time or recurring charging scheduling, time remaining to full charge, charging completion alerts, and cabin conditioning preferences during charging and/or immediately following charging completion. Paragraph [0041] teaches wherein instructions may be received by the user or the vehicle system or command to charge the battery).
Combining the system of the Soeda reference with the Asr reference is obvious because the Soeda reference teaches creating a charging method to charge the battery in order to extend the lifetime of the battery. The Asr reference determines values of the battery and provides charge to the vehicle based on information received from the user or the vehicle. This information is based on monitoring the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.  

Regarding claim 4, Soeda teaches the method of claim 1, but does not explicitly teach wherein the controlling of charging of the battery comprises: controlling length of a charging period for the battery.
Asr teaches controlling of charging of the battery comprises: controlling length of a charging period for the battery (paragraph [0038] teaches wherein the charger 138 may be configured to execute instructions 208 of battery charging applications to provide features such as one-time or recurring charging scheduling, time remaining to full charge, charging completion alerts, and cabin conditioning preferences during charging and/or immediately following charging completion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.  

Regarding claim 5, Soeda teaches the method of claim 1, but does not explicitly teach wherein the controlling of charging of the battery comprises: controlling a level of charging of the battery 
	Asr teaches controlling of charging of the battery comprises: controlling a level of charging of the battery (paragraph [0030] teaches controlling a level of charging for different levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.  

Regarding claim 6, Soeda teaches the method of claim 1, further comprising: sending, to a supervising device, a result of the monitored at least one operational property, the supervising device being configured to receive results of the monitored at least one operational property from further vehicles (Paragraph [0055] teaches wherein when the information is obtained, it is output to an server. Figure 3 item 301 wherein a supervising device is interpreted as a ledger defined in paragraphs [0068] – [0069] which stores the monitored at least one operational property).

Regarding claim 7, Soeda teaches the method of claim 6, further comprising: receiving, from the supervising device, a recommendation on a battery maintenance operation to be performed based on the result of the monitored at least one operational property of at least one of said further vehicles (paragraph [0073] teaches wherein the BMS controller provides to the driver, interpreted as, information is displayed on a mobile terminal to encourage the user to take an action that suppresses a decrease in the residual value of the battery. Paragraph [0070] teaches wherein the ledger item 301 records monitored values and paragraph [0074 teaches wherein the user assistance display unit provides a recommendation). 

Regarding claim 8, Soeda teaches a method of a supervising device of facilitating maintenance of a battery of at least one vehicle among a plurality of vehicles (shown in figure 11), comprising: receiving a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles (shown in figure 12 item S21 wherein the battery information obtaining unit obtains battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery. When the information is obtained, it is output to an server. Paragraphs [0100] – [0105] teaches the operation shown in figure 11. Paragraph [0102] teaches wherein the BMS control device obtains battery information regarding a battery).
Soeda teaches determining whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles (Paragraph [0104] teaches wherein the BMS control device calculates the first residual value from the information obtained in the information obtaining unit. The first residual value is a calculation determined when the battery is operating normally. A second residual value, determined in figure 12 is a preferred result of the battery operation wherein the battery is operating in an optimal manner. Paragraph [0103] teaches determining whether or not the monitored result is an operational with a preferred result,  based on the difference determined between the normal battery operation and an optimal battery operation. The assistance display will then indicate what action related to the usage of the battery should be performed in order to extend its lifetime). 
Soeda does not explicitly teach providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required; sending the created recommendation to a respective driver of one or more of the plurality of vehicles (paragraph [0073] teaches wherein the BMS controller provides to the driver, interpreted as, information is displayed on a mobile terminal to encourage the user to take an action that suppresses a decrease in the residual value of the battery. Paragraph [0074] teaches user action assistance display unit 321 may provide an assistance display which encourages the user to use the battery in a manner that extends the battery lifetime, by displaying the present residual value of the battery like a fuel consumption display of a gasoline car. Paragraph [0076] teaches an estimated point in time, wherein the user action assistance display unit 321 may provide an assistance display indicating an optimal timing for charging
Soeda does not explicitly teach controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased.
Asr teaches controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased (defined in paragraph [0029] wherein the charger 138 may condition the power supplied from the EVSE 134 to provide the proper voltage and current levels to the traction battery 106. Paragraph [0038] teaches wherein the charger 138 may include a controller, interpreted as a processor item 202 which executes instructions of battery charging applications to provide features such as one-time or recurring charging scheduling, time remaining to full charge, charging completion alerts, and cabin conditioning preferences during charging and/or immediately following charging completion. Paragraph [0041] teaches wherein instructions may be received by the user or the vehicle system or command to charge the battery).
Combining the system of the Soeda reference with the Asr reference is obvious because the Soeda reference teaches creating a charging method to charge the battery in order to extend the lifetime of the battery. The Asr reference determines values of the battery and provides charge to the vehicle based on information received from the user or the vehicle. This information is based on monitoring the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.


Regarding claim 10, Soeda teaches a computer program comprising computer-executable instructions for causing a device to perform steps recited in claim 1 when the computer-executable instructions are executed on a processing unit included in the device (paragraph [0047] teaches wherein the method may be on a computer-executable medium). 

Regarding claim 11, Soeda teaches a computer program product comprising a non-transitory computer readable medium, the non-transitory computer readable medium having the computer program according to claim 10 embodied thereon (paragraph [0047] teaches wherein the instructions may be on a non-transitory computer-readable recording medium for use in a computer). 

Regarding claim 12, Soeda teaches a control unit configured to facilitate maintenance of a battery of a vehicle, the control unit comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the control unit is operative to: monitor at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein the battery information obtaining unit obtains battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery. When the information is obtained, it is output to an server. Paragraphs [0100] – [0105] teaches the operation shown in figure 11. Paragraph [0102] teaches wherein the BMS control device obtains battery information regarding a battery).
	Soeda teaches determining whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (Paragraph [0104] teaches wherein the BMS control device calculates the first residual value from the information obtained in the information obtaining unit. The first residual value is a calculation determined when the battery is operating normally. A second residual value, determined in figure 12 is a preferred result of the battery operation wherein the battery is operating in an optimal manner. Paragraph [0103] teaches determining whether or not the monitored result is an operational with a preferred result,  based on the difference determined between the normal battery operation and an optimal battery operation. The assistance display will then indicate what action related to the usage of the battery should be performed in order to extend its lifetime).
	Soeda teaches provide to a driver of the vehicle a recommendation for a battery maintenance operation such that the preferred result is better complied with (paragraph [0073] teaches wherein the BMS controller provides to the driver, interpreted as, information is displayed on a mobile terminal to encourage the user to take an action that suppresses a decrease in the residual value of the battery. Paragraph [0074] teaches user action assistance display unit 321 may provide an assistance display which encourages the user to use the battery in a manner that extends the battery lifetime, by displaying the present residual value of the battery like a fuel consumption display of a gasoline car. Paragraph [0076] teaches an estimated point in time, wherein the user action assistance display unit 321 may provide an assistance display indicating an optimal timing for charging).
Soeda teaches determine whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (Paragraph [0104] teaches wherein the BMS control device calculates the first residual value from the information obtained in the information obtaining unit. The first residual value is a calculation determined when the battery is operating normally. A second residual value, determined in figure 12 is a preferred result of the battery operation wherein the battery is operating in an optimal manner. Paragraph [0103] teaches determining whether or not the monitored result is an operational with a preferred result,  based on the difference determined between the normal battery operation and an optimal battery operation. The assistance display will then indicate what action related to the usage of the battery should be performed in order to extend its lifetime).
Soeda does not explicitly teach controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased.
Asr teaches controlling charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased (defined in paragraph [0029] wherein the charger 138 may condition the power supplied from the EVSE 134 to provide the proper voltage and current levels to the traction battery 106. Paragraph [0038] teaches wherein the charger 138 may include a controller, interpreted as a processor item 202 which executes instructions of battery charging applications to provide features such as one-time or recurring charging scheduling, time remaining to full charge, charging completion alerts, and cabin conditioning preferences during charging and/or immediately following charging completion. Paragraph [0041] teaches wherein instructions may be received by the user or the vehicle system or command to charge the battery).
Combining the system of the Soeda reference with the Asr reference is obvious because the Soeda reference teaches creating a charging method to charge the battery in order to extend the lifetime of the battery. The Asr reference determines values of the battery and provides charge to the vehicle based on information received from the user or the vehicle. This information is based on monitoring the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.


Regarding claim 14, Soeda teaches a supervising device configured to facilitate maintenance of a battery of a vehicle, the supervising device comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the supervising device is operative to: receive a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles (shown in figure 12 item S21 wherein the battery information obtaining unit obtains battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery. When the information is obtained, it is output to an server. Paragraphs [0100] – [0105] teaches the operation shown in figure 11. Paragraph [0102] teaches wherein the BMS control device obtains battery information regarding a battery).
Soeda teaches determine whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles (Paragraph [0104] teaches wherein the BMS control device calculates the first residual value from the information obtained in the information obtaining unit. The first residual value is a calculation determined when the battery is operating normally. A second residual value, determined in figure 12 is a preferred result of the battery operation wherein the battery is operating in an optimal manner. Paragraph [0103] teaches determining whether or not the monitored result is an operational with a preferred result,  based on the difference determined between the normal battery operation and an optimal battery operation. The assistance display will then indicate what action related to the usage of the battery should be performed in order to extend its lifetime).
Soeda teaches if not to, when creating a recommendation: create a recommendation for a battery maintenance operation to be performed such that the preferred result is better complied with; and to, when sending the created recommendation: send the created recommendation to said one or more of the plurality of vehicles (paragraph [0073] teaches wherein the BMS controller provides to the driver, interpreted as, information is displayed on a mobile terminal to encourage the user to take an action that suppresses a decrease in the residual value of the battery. Paragraph [0074] teaches user action assistance display unit 321 may provide an assistance display which encourages the user to use the battery in a manner that extends the battery lifetime, by displaying the present residual value of the battery like a fuel consumption display of a gasoline car. Paragraph [0076] teaches an estimated point in time, wherein the user action assistance display unit 321 may provide an assistance display indicating an optimal timing for charging).
Soeda does not explicitly teach controlling, by means of a control unit, charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased.
Asr teaches controlling, by means of a control unit, charging of the battery based on the monitored at least one operational property such that the lifetime of the battery is increased (defined in paragraph [0029] wherein the charger 138 may condition the power supplied from the EVSE 134 to provide the proper voltage and current levels to the traction battery 106. Paragraph [0038] teaches wherein the charger 138 may include a controller, interpreted as a processor item 202 which executes instructions of battery charging applications to provide features such as one-time or recurring charging scheduling, time remaining to full charge, charging completion alerts, and cabin conditioning preferences during charging and/or immediately following charging completion. Paragraph [0041] teaches wherein instructions may be received by the user or the vehicle system or command to charge the battery).
Combining the system of the Soeda reference with the Asr reference is obvious because the Soeda reference teaches creating a charging method to charge the battery in order to extend the lifetime of the battery. The Asr reference determines values of the battery and provides charge to the vehicle based on information received from the user or the vehicle. This information is based on monitoring the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the charging system of the Asr reference so that the user may be in control of charging and the battery may be charged in adaptive manner. 
The suggestion/motivation for combination can be found in the Asr reference in paragraph [0041] wherein the vehicle battery is charged based on information detected.











 

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 07/28/2022, with respect to the rejection(s) of claims   1,4-8,10-12 and 14 under Soeda in view of Kale have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soeda (U.S. 20190329669) in view of Asr (US 20200047622).
Applicant’s arguments with respect to claim(s)   1,4-8,10-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859